United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 12-3390
                          ___________________________

                               United States of America

                          lllllllllllllllllllll Plaintiff - Appellee

                                             v.

     Jose Clemente Melchor-Rueda, also known as Francisco Ferniza-Rueda

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                               Submitted: May 17, 2013
                                 Filed: May 29, 2013
                                    [Unpublished]
                                    ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Jose Melchor-Rueda directly appeals the within-Guidelines-range sentence the
district court1 imposed after he pled guilty to an illegal re-entry offense, in violation

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
of 8 U.S.C. § 1326(a), (b)(2). His counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is
substantively unreasonable.

      Upon careful review, this court concludes that the district court did not impose
a substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
460-62 (8th Cir. 2009) (en banc) (describing appellate review of sentencing
decisions). Having independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), this court finds no nonfrivolous issues for appeal. Counsel’s
motion to withdraw is granted and the judgment of the district court is affirmed.
                       ______________________________




                                         -2-